Citation Nr: 1737858	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  14-34 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material has been received to reopen the claim for entitlement to service connection for hepatitis C. 

2.  Entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus. 

3.  Entitlement to service connection for a heart disorder, to include coronary artery disease (CAD).

4.  Entitlement to service connection for hypertension as secondary to the service-connected diabetes mellitus disability. 

5.  Entitlement to service connection for a kidney disorder as secondary to the service-connected diabetes mellitus disability. 

6.  Entitlement to service connection for residuals of head trauma. 

7.  Entitlement to service connection for internal bleeding. 
8.  Entitlement to service connection for sleep apnea. 

9.  Entitlement to service connection for a chronic disability of the spleen. 

10.  Entitlement to service connection for gallbladder stones. 

11.  Entitlement to service connection for syncope.
 
12.  Entitlement to service connection for intestinal blockage. 

13.  Entitlement to service connection for diverticulitis. 

14.  Entitlement to service connection for postoperative ventral hernia. 

15.  Entitlement to service connection for blindness in the right eye. 

16.  Entitlement to service connection for residuals of an injury to the right lower extremity. 

17.  Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder. 

18.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).

19.  Entitlement to special monthly pension based upon the need for aid and attendance. 

20.  Entitlement to special monthly compensation based on the need for aid and attendance and/or housebound status. 




REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In June 2017, the Veteran testified regarding this matter at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of (1) an initial rating in excess of 20 percent for type II diabetes mellitus; (2) entitlement to a TDIU; and (3) entitlement to special monthly compensation based on the need for aid and attendance and/or housebound status are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  During the June 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he desired to withdraw his appeal regarding the issues of (1) whether new and material has been received to reopen the claim for entitlement to service connection for hepatitis C; (2) service connection for residuals of head trauma; (3) service connection for internal bleeding; (4) service connection for sleep apnea; (5) service connection for a chronic disability of the spleen; (6) service connection for gallbladder stones; (7) service connection for syncope; (8) service connection for intestinal blockage; (9) service connection for diverticulitis; (10) service connection for postoperative ventral hernia; (11) service connection for blindness in the right eye; (12) service connection for residuals of an injury to the right lower extremity; (13) service connection for an acquired psychiatric disability to include posttraumatic stress disorder; and (14) entitlement to special monthly pension based upon the need for aid and attendance. 

2.  The Veteran's currently diagnosed chronic kidney disease is secondary to his service-connected diabetes mellitus disability. 

3.  The Veteran was exposed to herbicide agents during service and has a confirmed current diagnosis of CAD.  

4.  The medical evidence is in equipoise as to whether the Veteran's currently diagnosed hypertension is aggravated by his chronic kidney disease.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for whether new and material evidence has been received to reopen the claim for service connection for hepatitis C have been met.  38 U.S.C.A. § 7105 (b)(2),(d)(5) (West 2014); 
38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for withdrawal of the appeal for service connection for residuals of head trauma have been met.  38 U.S.C.A. § 7105 (b)(2),(d)(5) (West 2014); 
38 C.F.R. §§ 20.202, 20.204 (2016).

3.  The criteria for withdrawal of the appeal for service connection for internal bleeding have been met.  38 U.S.C.A. § 7105 (b)(2),(d)(5) (West 2014); 38 C.F.R. 
§§ 20.202, 20.204 (2016).

4.  The criteria for withdrawal of the appeal for service connection for sleep apnea have been met.  38 U.S.C.A. § 7105 (b)(2),(d)(5) (West 2014); 38 C.F.R. 
§§ 20.202, 20.204 (2016).

5.  The criteria for withdrawal of the appeal for service connection for a chronic disability of the spleen have been met.  38 U.S.C.A. § 7105 (b)(2),(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

6.  The criteria for withdrawal of the appeal for service connection for gallbladder stones have been met.  38 U.S.C.A. § 7105 (b)(2),(d)(5) (West 2014); 38 C.F.R. 
§§ 20.202, 20.204 (2016).

7.  The criteria for withdrawal of the appeal for service connection for syncope have been met.  38 U.S.C.A. § 7105 (b)(2),(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

8.  The criteria for withdrawal of the appeal for service connection for intestinal blockage have been met.  38 U.S.C.A. § 7105 (b)(2),(d)(5) (West 2014); 38 C.F.R. 
§§ 20.202, 20.204 (2016).

9.  The criteria for withdrawal of the appeal for service connection for diverticulitis have been met.  38 U.S.C.A. § 7105 (b)(2),(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

10.  The criteria for withdrawal of the appeal for service connection for postoperative ventral hernia have been met.  38 U.S.C.A. § 7105 (b)(2),(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

11.  The criteria for withdrawal of the appeal for service connection for blindness in the right eye have been met.  38 U.S.C.A. § 7105 (b)(2),(d)(5) (West 2014); 
38 C.F.R. §§ 20.202, 20.204 (2016).

12.  The criteria for withdrawal of the appeal for service connection for residuals of an injury to the right lower extremity have been met.  38 U.S.C.A. § 7105 (b)(2),(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

13.  The criteria for withdrawal of the appeal for service connection for an acquired psychiatric disability to include posttraumatic stress disorder have been met.  
38 U.S.C.A. § 7105 (b)(2),(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

14.  The criteria for withdrawal of the appeal for entitlement to special monthly pension based upon the need for aid and attendance have been met.  38 U.S.C.A. 
§ 7105 (b)(2),(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

15.  The criteria for service connection for a kidney disorder as secondary to the service-connected diabetes mellitus disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

16.  The criteria for service connection for a heart disorder, diagnosed as coronary artery disease, have been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

17.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issues

An appellant, or his authorized attorney, may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal.  
38 U.S.C.A. §§ 7104, 7105(d). 

During the June 2017 Board hearing, and prior to the promulgation of a decision in the appeal, the Veteran indicated that he desired to withdraw his appeal regarding the issues of (1) whether new and material has been received to reopen the claim for entitlement to service connection for hepatitis C; (2) service connection for residuals of head trauma; (3) service connection for internal bleeding; (4) service connection for sleep apnea; (5) service connection for a chronic disability of the spleen; (6) service connection for gallbladder stones; (7) service connection for syncope; (8) service connection for intestinal blockage; (9) service connection for diverticulitis; (10) service connection for postoperative ventral hernia; (11) service connection for blindness in the right eye; (12) service connection for residuals of an injury to the right lower extremity; (13) service connection for an acquired psychiatric disability to include posttraumatic stress disorder; and (14) entitlement to special monthly pension based upon the need for aid and attendance.  Given his clear intent to withdraw his appeal of these issues as reflected in the written hearing transcript, further action by the Board on these issues would not be appropriate.  38 U.S.C.A. § 7105.

Duties to Notify and Assist

In this case, neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

    Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303 (a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Only chronic diseases listed under 38 C.F.R. § 3.309 (a) (2016) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303 (b).  Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310 (a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310 (a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57(1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382(1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Service Connection Analysis for Kidney Disorder

The Veteran maintains that he has a kidney disorder that is secondary to his service-connected diabetes disability.  See June 2017 Board Hearing Transcript. 

VA treatment records show that the Veteran has been diagnosed with stage 4 chronic kidney disease.  See April 2016 VA treatment record.  This record also specifically indicated that the Veteran had chronic kidney disease "due to" type 2 diabetes mellitus.  

A July 2015 treatment record from Dr. Lee noted that the Veteran had hypertension nephropathy.  It was further indicated that a "component of diabetic damage cannot be excluded." 

The evidence also includes an October 2015 Kidney Condition Service Connected Questionnaire from Dr. A. U.  The Board notes that, because the report is hand-written, some of the words are illegible.  Nonetheless, the report does legibly indicate that the Veteran has a current diagnosis of a chronic kidney condition that is secondary to his diabetes disability.    

An April 2016 Kidney Questionnaire completed by Dr. J. J. includes an opinion that the Veteran's kidney disorder was as likely as not secondary to his diabetes disability.  In support of this opinion, Dr. J. J. indicated that the Veteran had diabetes for 10 years and, based on the biopsy report, one could not exclude any component of diabetes as affecting the kidneys.  

In a May 2016 Kidney Questionnaire completed by Dr. S. A., it was noted that the Veteran had chronic kidney disease (stage IV).  Dr. S. A. opined that the Veteran's kidney disorder was as likely as not secondary to his diabetes disability.  In support of this opinion, Dr. S. A. noted that the Veteran had been a diabetic for years and the long-term negative impact on the kidneys was probable.  It was also indicated that the biopsy provided objective evidence that the underlying diabetes was more likely than not a contributing factor to the Veteran's kidney condition.  

Evidence also includes a January 2017 Diabetes Mellitus Questionnaire completed by Dr. M. R. who noted that complications of the Veteran's diabetes included nephropathy.

Upon review of the evidence of record, the Board finds that the competent medical evidence is at least in equipoise as to whether the Veteran's chronic kidney disease is due to, or the result, of the service-connected diabetes mellitus disability.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for a kidney disorder, diagnosed as chronic kidney disease, is warranted.

Service Connection Analysis for Hypertension

The Veteran also seeks service connection for hypertension.  An August 2013 VA examiner indicated that hypertension is not related to the Veteran's diabetes as his hypertension had its onset many years prior to his diagnosis of diabetes.  Subsequent VA treatment records show uncontrolled hypertension as well as chronic kidney disease.  

According to December 2014 private treatment notes, the Veteran had been admitted due to longstanding, uncontrolled hypertension.  It was noted that the Veteran was now diagnosed with severe proteinuria and had "arf" with creatinine going up. 
Treatment records from the Kidney Care and Hypertension Clinic dated in January 2016 show diagnoses of hypertensive nephropathy with secondary FSGS.

VA Nutrition Inpatient Notes dated in February 2017 indicate a diagnosis of essential hypertension due to chronic kidney disease.  

Based on the evidence, the Board finds the medical evidence demonstrates a relationship between the Veteran's chronic kidney disease and his hypertension which has at many times been uncontrolled.  Thus, at the very least, the Board finds the evidence in equipoise as to whether his hypertension is aggravated by his now service connected chronic kidney disease.  As such, service connection for hypertension is granted.

Service Connection Analysis for CAD

Service connection may be granted for specific diseases associated with exposure to herbicide agents.  38 C.F.R. § 3.309 (e).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, despite any lack of evidence of such disease during service provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers; and soft-tissue sarcoma.

Upon review of the record, the Board finds that the competent medical evidence is at least in equipoise as to whether the Veteran has ischemic heart disease.  The Board notes that, under 38 C.F.R. § 3.309 (e), coronary artery disease is listed as a type of ischemic heart disease.  In this regard, in a March 2013 VA treatment record, the Veteran underwent a coronary angiography and was diagnosed with CAD.  An August 2013 VA examination report indicates that the Veteran did not have ischemic heart disease, but was diagnosed with non-obstructive coronary artery disease.  In a February 2016 VA treatment record, it was noted that the Veteran had "mild CAD."  A following VA CAT-Scan dated in September 2016 found that the Veteran's heart was mildly enlarged and there was calcific coronary atherosclerotic disease.  Moreover, a recent January 2017 VA treatment records indicates that the Veteran has CAD; there was no indication that it was non-obstructive CAD.  Based on the above, and resolving any reasonable doubt in the Veteran's favor, the Board finds that his heart disorder, diagnosed as CAD, is one of the diseases contemplated under 38 C.F.R. § 3.309 (e).

Further, the RO conceded exposure to herbicide agents in service, which served as the basis for the grant of service connection for the Veteran's diabetes disability.  See November 2012 rating decision.  Service records also show that the Veteran served from December 1968 to December 1971.  He served in Korea from May 1969 to June 1970 as a member of the 1st Battalion of the 73rd Armor.  Pursuant to the M21-1MR, Part IV, Subpart 2, Chp. 10.p., the 1st Battalion, the 73rd Armor is a unit specifically identified as one that is presumed to have been exposed to herbicides, from May 1969 to January 1970.  See M21-1MR at IV.ii.1.H.4.a.  
Accordingly, the Veteran's exposure to herbicide agents during service is established.  

As the evidence supports a finding that the Veteran was exposed herbicide agents in service, the presumptive service connection provisions of the regulation are applicable.  38 C.F.R. §§ 3.307, 3.309.  Service connection for CAD is therefore warranted based on application of the regulations providing presumptive service connection based on exposure to Agent Orange in service.

ORDER

The appeal for the claim of whether new and material has been received to reopen the claim for entitlement to service connection for hepatitis C is dismissed. 

The appeal for the claim of service connection for residuals of head trauma is dismissed. 

The appeal for the claim of service connection for internal bleeding is dismissed. 

The appeal for the claim of service connection for sleep apnea is dismissed. 

The appeal for the claim of service connection for a chronic disability of the spleen is dismissed.  

The appeal for the claim of service connection for gallbladder stones is dismissed. 

The appeal for the claim of service connection for syncope is dismissed.  

The appeal for the claim of service connection for intestinal blockage is dismissed.

The appeal for the claim of service connection for diverticulitis is dismissed. 

The appeal for the claim of service connection for postoperative ventral hernia is dismissed. 

The appeal for the claim of service connection for blindness in the right eye is dismissed. 

The appeal for the claim of service connection for residuals of an injury to the right lower extremity is dismissed. 

The appeal for the claim of service connection for an acquired psychiatric disability, to include posttraumatic stress disorder, is dismissed. 

The appeal for the claim of entitlement to special monthly pension based upon the need for aid and attendance is dismissed. 

Service connection for a kidney disorder, diagnosed as chronic kidney disease, as secondary to the service-connected diabetes disability, is granted. 

Service connection for a heart disorder, to include CAD, is granted. 

Service connection for hypertension as aggravated by chronic kidney disease is granted. 

REMAND

Rating for Diabetes Mellitus

The Veteran's attorney submitted numerous VA treatment records via 
CD-ROM in June 2017 with a waiver of AOJ consideration.  Unfortunately however, given the size of the documents in each VBMS entry, the Board is unable to properly load and review all of records after multiple attempts.  Moreover, the Board is unable to locate evidence identified during the Board hearing - such as August 26, 2013, VA physical therapy notes indicating that the Veteran may have regulation of activities as a result of his diabetes disability and records of two hospitalizations in 2016 as a result of his diabetes disability.  On remand, the AOJ should ensure that all of the evidence submitted by the Veteran's attorney in June 2017 is easily accessible to the Board via VBMS.  Consideration should be made as to whether the documents should be uploaded in smaller files.  The AOJ should also ensure that all outstanding VA treatment records are associated with the claims file and easily accessible.

An additional VA compensation examination is needed to determine the severity of the Veteran's diabetes.  He was last afforded a VA examination in August 2013, which showed that he did not require regulation of activities as part of medical management of the Veteran's diabetes.  The Veteran recently submitted a January 2017 Diabetes Mellitus Questionnaire completed by Dr. M. R.  However, the Board finds this report inadequate for rating purposes as it is internally contradictory in its discussion of the severity of the Veteran's diabetes disability.  In this regard, Dr. M.R. indicated that the Veteran's diabetes resulted in "one or two hospitalizations per year", but in the same report, also indicated that it required "at least three" hospitalizations per year.  See Diagnostic Code 7913 (100 percent rating requires at least 3 hospitalizations, 60 percent requires one or two hospitalizations per year).  Further, Dr. M. R. noted that the Veteran required twice a month visits to a diabetic care provider; however, in a separate part of the report, Dr. M. R. indicated that the Veteran required "weekly" visits to a diabetic care provider.  

As such, the Veteran should be afforded an additional VA examination to assist in determining the level of severity of his diabetes disability, to include any associated complications.  

TDIU and SMC

Entitlement to a TDIU and SMC are inextricably intertwined with the claims being remanded, as the outcome may impact the TDIU and SMC claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure that ALL evidence submitted by the Veteran's attorney in June 2017 via CD-ROM is able to be viewed using VBMS.  The current uploaded files are too large for the Board to review.  Consider uploading smaller files, if possible.

2.  Obtain all outstanding VA treatment records and associate them with the claims file.

3.  Then, schedule the Veteran for a VA examination with an appropriate medical professional to determine the current severity of his diabetes mellitus disability.  
**If for any reason the Veteran is unable to report to the examination, transfer the claims file to an appropriate examiner for an opinion only, based on a review of the record.

The examiner is asked to address the following:

Indicate any complications associated with the Veteran's diabetes mellitus (e. g., diabetic retinopathy, peripheral neuropathy, erectile dysfunction, etc.).  

Specifically indicate whether the Veteran's diabetes requires a regulation of activities, and if so, whether such regulation is with episodes of ketoacidosis or hypoglycemic reactions.  

Also indicate the amount of hospitalizations due to diabetes, if any, and any monthly or weekly visits to a diabetic care provider.

All opinions are to be accompanied by a rationale consistent with the evidence of record.

4.  After completion of the foregoing and all other necessary development, readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted, the Veteran and his attorney should be provided with a Supplemental Statement of the Case and afforded the appropriate time period within which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


